UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LYNNE VAUGHN,
                           Plaintiff,                        ORDER
                    -against-
                                                             19-CV-00612 (PMH)
M&T BANK CORPORATION, et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

         Pursuant to Rule 4(L) of this Court’s Individual Practices, oral argument has been

scheduled on the pending motion for summary judgment. The oral argument will be held on May

11, 2021 at 10:00 a.m. at the Hon. Charles L. Brieant Jr. Federal Building and Courthouse, 300

Quarropas Street, Courtroom 521, White Plains, New York 10601.

         All members of the public, including attorneys, appearing at a Southern District of New

York courthouse must complete a questionnaire and have their temperature taken before being

allowed entry into that courthouse. On the day you are due to arrive at the courthouse, click on the

following weblink: https://app.certify.me/SDNYPublic. Follow the instructions and fill out the

questionnaire. If your answers meet the requirements for entry, you will be sent a QR code to be

used at the SDNY entry device at the courthouse entrance.



                                                  SO ORDERED:

Dated:    White Plains, New York
          May 3, 2021

                                                 PHILIP M. HALPERN
                                                 United States District Judge
